Citation Nr: 0527527	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-07 228A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Navy 
from August 1974 to August 1976.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine that denied the 
appellant's claim of entitlement to service connection for 
hepatitis C.

In May 2005, the appellant's representative submitted a 
written statement in which he withdrew the veteran's appeal 
of entitlement to an increased evaluation for his skin 
disability, currently rated as 30 percent disabling.  In 
August 2005, a hearing was held at the Board in Washington, 
D.C. before the undersigned who was designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(1).  A transcript of the hearing 
testimony is in the claims file.  At the hearing, the 
appellant indicated that he was withdrawing his appeal for an 
increased rating for his skin disability.  Therefore, the 
Board finds that the appeal for that increased rating claim 
has been withdrawn.  38 C.F.R. § 20.204.

A September 2004 hearing was scheduled with a RO decision 
review officer (DRO); however, an informal conference with 
the DRO was held in lieu of the formal hearing.

The appellant has contended that he suffers from a substance 
abuse disorder that is secondary to his service-connected 
major depressive disorder.  This secondary service connection 
claim is referred to the RO for appropriate action.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded to the 
RO for action as described below.

The appellant testified at his August 2005 Board hearing that 
he was receiving treatment for hepatitis C from March 2003 
until February 2004.  He said that he was not currently 
receiving any treatment because the "virus went away" once 
he was on the treatment, although the virus "came back" 
once he was taken off the treatment.

Review of the medical evidence of record reveals that the 
appellant has been listed in VA medical records as testing 
positive for hepatitis C since March 1992.  Furthermore, he 
began antiviral therapy for hepatitis C at a VA facility in 
early 2003.  However, no VA laboratory testing for hepatitis 
C is of record.  Additionally, no comprehensive review of the 
appellant's medical history with medical opinion evidence as 
to the likely etiology of any hepatitis has been obtained.  
Nor has an analysis of risk factors been undertaken, 
including analysis of past substance use (including alcohol, 
heroin and cocaine), or claimed in-service risk factors such 
as tattoos, multiple sex partners, and sharing of razors and 
toothbrushes.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim of service connection and of what 
part of such evidence he should obtain 
and what part the RO will yet attempt to 
obtain on his behalf.  He should also be 
told to provide any evidence in his 
possession that is pertinent to his claim 
on appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for 
hepatitis C.  After obtaining the 
appropriate signed authorizations for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal.  
In particular, the records of treatment 
at the VA Medical Center in Washington, 
DC from January 2003 to the present 
should be obtained, including all 
laboratory testing for hepatitis C 
antigen, hepatitis C antibody and 
hepatitis C virus (HCV) polymerase chain 
reaction (PCR).  All correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  Thereafter, the RO should arrange for 
the appellant's records to be reviewed by 
a physician with expertise in infectious 
diseases.  The reviewer should be 
provided with the appellant's claims 
file, including any records obtained 
pursuant to the above-mentioned 
development, and a copy of this remand.  
The reviewer should render an opinion as 
to whether the appellant currently has 
hepatitis C, and, if so, discuss the 
etiology and onset date of the condition.  
The reviewer should discuss the clinical 
significance of all hepatitis C antigen, 
hepatitis C antibody and hepatitis C 
virus (HCV) polymerase chain reaction 
(PCR) test results.

The reviewer must list and discuss all 
documented risk factors for the 
appellant; the reviewer should rank order 
the documented risk factors relative to 
the probability that any current 
confirmed hepatitis C infection is 
etiologically related to the risk factor.  
In particular, the reviewer should 
address the appellant's in-service 
substance abuse, post-service substance 
abuse, tattoos, multiple sexual partners 
and the claimed sharing of razors and 
toothbrushes.

Specifically, the reviewer is requested 
to provide an opinion as to whether it is 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently documented hepatitis C 
is related to the appellant's period of 
military service from August 1974 to 
August 1976.  The basis of the opinion 
should be included in the document 
containing the opinion.

If a physical examination or additional 
laboratory testing is necessary before an 
opinion can be rendered, the RO should 
arrange for said examination to take 
place.

4.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  
Appropriate time is to be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

